--------------------------------------------------------------------------------

Exhibit 10.3



TRANSITION SERVICES AND RELEASE AGREEMENT


TO:
Hugh Sawyer



FROM:
Regis Corporation



DATE:
September 3, 2020



This Transition Services and Release Agreement (“Agreement”) is between Hugh
Sawyer (“Executive”) and Regis Corporation (“Regis” or “Company”) collectively,
the “parties”.  This Agreement sets out the terms of Executive’s separation of
employment from Regis, as well as the terms of Executive’s subsequent consulting
services to the Company.


TERMS OF AGREEMENT



1.
Termination of Employment.  Executive hereby resigns his employment as President
and CEO of the Company effective as of the close of business on the day before
the start date of Executive’s successor as President and CEO (the “Departure
Date”).  The parties expect that Executive’s successor will start with the
Company on October 1, 2020, but no later than October 5, 2020.  Effective on the
Departure Date, Executive’s employment with the Company will terminate and the
Executive will be removed from Executive’s position with the Company.  Executive
hereby further resigns any position he holds as an officer, manager, director,
Chairman of the Board of Directors, member of the Board of Directors, agent or
in any other capacity of the Company or any of its affiliates (the
“Affiliates”), or as a trustee or fiduciary of any employee benefit plans
covering employees or other service providers of the Company or any of its
Affiliates, in each case effective as of the Departure Date.  Simultaneously
with Executive’s signing of this Agreement, Executive will sign a letter
effectuating such voluntary resignations in the form attached hereto as Exhibit
A, and agrees to execute any other documents necessary to effectuate such
resignations.  The Company agrees to provide Executive with the opportunity to
review and provide comments to the Company’s press release announcing
Executive’s separation from employment, which comments the Company will
incorporate within reason.




2.
Termination Payments.  Executive shall be entitled to receive:





a.
All wages Executive has earned through and including the Departure Date;





b.
Three weeks of Executive’s unused PTO benefit;





c.
Any medical expenses incurred under the Company’s Group Executive Medical
Reimbursement Policy that are incurred on or before the Departure Date, which
reimbursements shall be made in the normal course upon timely presentation of
claims;





d.
Reimbursement for all necessary business expenses Executive has incurred through
the Departure Date, if any, for which Executive seeks reimbursement.  Any such
request for reimbursement must be submitted in accordance with Regis’ policies
regarding reimbursement requests.  Thereafter, Executive agrees that Executive
will be ineligible for further expense reimbursement from Regis, unless
otherwise required by law.  Upon submission of Executive’s timely request for
reimbursement, Regis will reimburse Executive for all necessary business
expenses Executive incurred pursuant to the Company’s regular business
practices; and




--------------------------------------------------------------------------------


e.
All compensation accrued as of the date of Executive‘s termination under each
plan or program of the Company in which Executive may be participating at the
time of termination in accordance with the terms of such plan or program,
including but not limited to the Executive Retirement Savings Plan, the Regis
Individual Secured Retirement Plan, and the Long-Term Incentive plans and equity
awards thereunder.  This Agreement has no effect on such plans, and the amount
to which Executive is entitled under the foregoing is subject to each plan’s
terms and conditions.  For sake of clarity, “all compensation accrued as of the
date of Executive’s termination under each plan or program of the Corporation”
shall specifically include Executive’s contributions and all matching
contributions made by Regis to the Executive Retirement Savings Plan and/or the
Regis Individual Secured Retirement Plan, but shall not include any short-term
incentive bonus for the fiscal year that ended in June 2020, or for any
subsequent fiscal year.




3.
Sole Payments and Benefits.  By signing this Agreement, Executive agrees that
the amounts identified in Section 2 shall be the sole and exclusive payments and
benefits to which the Executive shall be entitled in respect of Executive’s
termination of employment with the Company pursuant to this Agreement, and that
these amounts represent all of the wages, benefits, and other amounts due to
Executive as a result of Executive’s employment with Regis and the termination
of that employment.




4.
Consulting Services.





a.
Effective as of the Departure Date and through the date that is the twelve (12)
month anniversary of the Departure Date, or such earlier date as outlined in
Section 4(d) below (the “Consulting Term”), the Executive shall serve as an
Executive Advisor to the Company as reasonably requested by the Company in its
sole discretion.  As Executive Advisor, Executive shall collaborate with the
Company’s new CEO and will be reasonably available to provide advice and support
solely related to the transition of his role to the new CEO, and in continuing
to serve as a representative and spokesperson for the Company as set forth on
Exhibit B hereto, and as may reasonably be requested from time to time by the
Company’s Chief Executive Officer (“CEO”) or Board of Directors, consistent with
Executive’s role as Executive Advisor, which may include written communication
by email, telephonic communication and video conferencing with key constituents
upon reasonable notice.  No travel will be required except by agreement of the
parties and any such travel shall be in accordance with COVID-19 guidelines from
the Centers for Disease Control and appropriate state authorities.  As Executive
Advisor, Executive shall report directly to the Board of Directors, and agrees
to undertake and faithfully perform the duties and responsibilities of such
position as described herein.  As Executive Advisor, the Executive shall be an
independent contractor of the Company.





b.
As compensation for the consulting services rendered hereunder, and subject to
Executive’s continued compliance with Sections 6 and 7 below, Company shall pay
the Executive a fee of equal to $1,200,000.00 (the “Consulting Fee”), 50% of
which shall be payable in substantially equal installments biweekly in
accordance with the Company’s normal payment policies, commencing on the
Departure Date and continuing for six (6) consecutive months and 50% of which
shall be payable in a lump sum on the first regularly scheduled payroll period
in the seventh (7th) month following the Departure Date; provided that the first
installment shall be paid on the first regularly scheduled payroll date
following the date this Agreement becomes effective and irrevocable (without
revocation).



2

--------------------------------------------------------------------------------

 
c.
The Company will pay the employer portion of the Executive and his spouse’s
COBRA premiums for health and dental insurance coverage under the Company’s
group health and dental plans for a period of twelve (12) months following the
Departure Date, provided Executive timely elects COBRA coverage; and provided
further than such payment will cease if Executive becomes eligible to be covered
under the health, dental and/or vision insurance policy of a new employer, or
Executive ceases to participate, for whatever reason, in the Company’s group
insurance plan.  Such benefit shall be treated as taxable compensation to
Executive to the extent necessary to avoid adverse tax consequences to the
Company or Executive.





d.
During the Consulting Term, the Executive shall be entitled to reimbursement for
all reasonable and necessary out-of-pocket business expenses (including expenses
for any travel mutually agreed to by the parties) approved by the Company and
incurred by the Executive in connection with the performance of the Executive's
consulting duties hereunder in accordance with the Company's expense
reimbursement policies and procedures, including submission by the Executive of
reasonable documentation with respect to such expenses in accordance with the
Company’s policies as in effect from time to time.





e.
The Consulting Term may be terminated prior to the expiration of the twelve (12)
month term as follows:





i.
In the event of Executive’s death, the Consulting Term shall terminate on the
date of death.





ii.
In the event of Executive’s physical or mental disability or health impairment
which prevents the effective performance by Executive of Executive’s duties
hereunder, with such termination to occur after Executive has been unable to
substantially perform the Executive’s consulting services hereunder for three
(3) consecutive months.  Any dispute as to Executive’s physical or mental
disability or health impairment shall be settled by the opinion of an impartial
physician selected by the parties or their representatives or, in the event of
failure to make a joint selection after request therefor by either party to the
other, a physician selected by the Company, with the fees and expenses of any
such physician to be borne by the Company.





iii.
By mutual agreement between the Company and Consultant, with such termination to
occur on a date agreed upon by the parties.





iv.
In the event of Executive’s breach of Sections 8 or 9 of the Employment
Agreement, or of Sections 6 or 7 of this Agreement, with such termination to
occur thirty (30) days after the Company provides written notice of any such
breach above to Executive, and to the extent Executive has not cured said
breach.



3

--------------------------------------------------------------------------------

5.
Withholding Taxes; Independent Contractor Status.  The Company may withhold from
any amounts payable under this Agreement such Federal, state and local taxes as
may be required to be withheld pursuant to any applicable law or regulation. 
The Executive acknowledges and agrees that, during the Consulting Term, (a) the
Executive will be an independent contractor, and not an employee, of the Company
within the meaning of all federal, state and local laws and regulations
governing employment relationships, including insurance, workers’ compensation,
and taxes; (b) except as expressly authorized by the Company, the Executive
shall not have any right to act for, represent or otherwise bind the Company in
any manner; (c) the Executive shall not be entitled to participate in any
employee benefit plans or arrangements of the Company and shall not be provided
with health and welfare benefits, including, without limitation, medical and
dental coverage (other than Executive’s post-termination participation under
COBRA), and (d) the Executive shall be solely responsible for any workers’
compensation, unemployment or disability insurance payments, or any social
security, income tax or other withholdings, deductions or payments (including
self-employment taxes) that may be required by federal, state or local law with
respect to any sums paid to the Executive hereunder..




6.
Non-disparagement Restrictions.  To the fullest extent permitted by law,
Executive agrees not to make or endorse any disparaging or negative remarks or
statements (whether oral, written, or otherwise) concerning Regis or its
predecessors, successors, and/or assigns, as well as past and present officers,
directors, agents, and/or employees.  The Company will instruct its current
officers and directors to not make or endorse any disparaging or negative
remarks or statements (whether oral, written, or otherwise) about Executive. 
Nothing in this paragraph shall prevent the Executive or Regis or any of its
officers or directors from providing truthful testimony and/or information in
response to a lawful subpoena, court order or governmental inquiry. 
Furthermore, nothing in this paragraph shall be applied to limit or interfere
with Executive’s right to engage in the “Protected Activities” as defined in
Section 17 below.




7.
Non-Disclosure of Confidential or Proprietary Information; Compliance With
Non-Competition and Non-Solicitation Restrictions.  Executive hereby
acknowledges Executive’s obligations under Sections 8 and 9 of the Employment
Agreement between Executive and Regis Corporation dated April 17, 2017 (the
“Employment Agreement”).  Executive further reaffirms such obligations, and
agrees that these obligations continue to apply to Executive during (and with
respect to Section 8, after) the Consulting Term.  Furthermore, Executive agrees
that for purposes of the Employment Agreement, the definition of
“Non-Competition Period” shall mean the period during which the Executive
provides consulting services to the Company and through the end of the
twenty-four month period immediately following the end of the Consulting Term. 
All other terms and obligations of the Employment Agreement shall remain in full
force and effect.




8.
Return of Corporate Property.  By signing below, Executive represents and
warrants that all Regis property will be returned to Regis at the end of the
Consulting Term, in order to facilitate his role as Executive Advisor. 
Executive will not retain any copies, electronic or otherwise, of any Regis
property after the end of the Consulting Term.  Notwithstanding this paragraph
of this Agreement, Executive may keep documents pertaining to Executive’s
compensation and/or benefits. The Company acknowledges that the Executive has
previously purchased his Android mobile device from the Company, but the parties
agree that the Company shall not be obligated to cover any expenses related to
Executive’s use of such device after the Departure Date. The Company will permit
Executive to utilize his Company-issued Microsoft Surface Pro during the period
of the Consulting Term, and Executive agrees to return said device at the
conclusion of the Consulting Term.



4

--------------------------------------------------------------------------------

9.
Litigation and Other Legal Matters.  Executive agrees to be reasonably available
upon reasonable notice from Regis, with or without subpoena, to be interviewed,
review documents or things, give depositions, testify, or engage in other
reasonable activities, including in connection with any pending and future
litigation, investigations, arbitrations, and/or other fact-finding or
adjudicative proceedings, public or private, internal or external to Regis or
any of the other Released Parties, with respect to matters of which Executive
has knowledge or should have knowledge.  Regis will cooperate with Executive’s
reasonable scheduling needs; will reimburse Executive for Executive’s reasonable
expenses incurred in connection with Executive’s obligations under this
paragraph; and will negotiate in good faith and agree upon an appropriate per
diem or hourly rate for any cooperation and/or assistance provided by Executive
after the Departure Date.




10.
References.  Executive agrees that Executive will refer all reference checks
regarding his employment with Regis to the Vice President of Human Resources for
the Company.  For all reference checks that are referred to such person,
references will be limited to confirmation of Executive’s dates of employment
and last position held.




11.
General Release.





a.
In exchange for the benefits promised to Executive in this Agreement, Executive
agrees to irrevocably and unconditionally release and discharge Regis
Corporation, Regis Corp., Regis, Inc., and any and all subsidiaries, affiliates,
predecessors, successors and/or assigns, as well as each of their past and
present officers, directors, employees, and agents (collectively, the “Released
Parties”), from any and all claims, liabilities, or promises, whether known or
unknown, arising out of or relating to Executive’s employment with Regis through
the date Executive signs this Agreement.  Executive waives these claims on
behalf of Executive and his heirs, assigns, and anyone making a claim through
Executive.  The claims waived and discharged include, but are not limited to,
claims under or relating to:





i.
Title VII of the Civil Rights Act of 1964;


ii.
Sections 1981 through 1988 of Title 42 of the United Sates Code;


iii.
The Civil Rights Act of 1991;


iv.
The Employee Retirement Income Security Act of 1974 (except for any vested
benefits under any tax qualified benefit plan);


v.
The Age Discrimination in Employment Act of 1967 (the “ADEA”);


vi.
The Rehabilitation Act of 1973;


vii.
The Immigration Reform and Control Act;


viii.
The Americans with Disabilities Act of 1990;


ix.
The Americans with Disabilities Amendments Act of 2008;


x.
The Fair Credit Reporting Act;


xi.
The Sarbanes-Oxley Act of 2002, to the extent permitted by law;


xii.
The Occupational Safety and Health Act;


xiii.
The Family and Medical Leave Act of 1993;



5

--------------------------------------------------------------------------------


xiv.
The Equal Pay Act;


xv.
The Genetic Information Nondiscrimination Act;


xvi.
The Worker Adjustment and Retraining Notification Act;


xvii.
The Minnesota Human Rights Act, Minn. Stat. § 363A.01, et seq.;


xviii.
The Minnesota wage-hour and wage-payment laws;


xix.
The Minnesota’s Whistleblower Act, Minn. Stat. § 181.932;


xx.
Minn. Stat. § 176.82;


xxi.
The non-discrimination and anti-retaliation provisions of the Minnesota State
Workers’ Compensation and/or Disability Benefits Laws;


xxii.
Any other federal, state or local civil or human rights law or any other local,
state or federal law, rule, regulation, code, guideline or ordinance, including
but not limited to those relating to bias, whistleblower, discrimination,
retaliation, compensation, employment or labor;


xxiii.
Any public policy, contract (oral or written, express or implied), tort, or
common law; and/or


xxiv.
Any statute, common law, agreement or other basis for recovering any costs,
fees, or other expenses, including attorneys’ fees and/or costs.





b.
This release does not modify or affect (a) Executive’s right to enforce the
terms of this Agreement; (b) Executive’s right to receive an award from a
“Government Agency” (as defined in Section 17 below) under its whistleblower
program for reporting in good faith a possible violation of law to such
Government Agency; (c) any vested rights and benefits that Executive may have
under any applicable Company benefit or compensation plan; (d) any recovery to
which Executive may be entitled pursuant to workers’ compensation and
unemployment insurance laws; (e) any rights under directors’ and officers’
liability insurance coverage or any right of indemnification under the Company’s
organizational documents or otherwise; (f) Executive’s right to challenge the
validity of this Agreement under the ADEA; (g) Executive’s right to payments or
benefits described in Sections 6(c) and 4(d) of the Employment Agreement,
subject to and in accordance with the terms thereof; (h) Executive’s rights with
respect to any equity awards granted to Executive by the Company; (i) any rights
that arise after the date Executive executes this Agreement; or (j) any right
where a waiver is expressly prohibited by law.





c.
Executive understands and agrees that, with the exception of Executive’s right
to receive an award from a Government Agency under its whistleblower program for
reporting in good faith a possible violation of law to such Government Agency,
Executive is not entitled to receive any money or other relief in connection
with the claims Executive is releasing in this Agreement, regardless of who
initiated or filed the charge or other proceeding.





d.
Executive understands that this Agreement has to meet certain requirements to
validly release any claims Executive might have under the ADEA (including under
the Older Workers’ Benefit Protection Act), and Executive represents that all
such requirements have been satisfied, including that:





i.
The Agreement is written in a manner that is understandable to Executive;





ii.
Executive is specifically waiving ADEA rights;



6

--------------------------------------------------------------------------------


iii.
Executive is not waiving ADEA rights arising after the date of Executive signing
this Agreement;





iv.
Executive is receiving valuable consideration in exchange for execution of this
Agreement that Executive would not otherwise be entitled to receive;





v.
Regis is hereby, in writing, encouraging Executive to consult with an attorney
before signing this Agreement; and





vi.
Executive received 21 days to consider this Agreement and at least 7 days to
rescind it.



12.
Notice of Right to Consider and Rescind Agreement.  Regis hereby advises
Executive to consult with an attorney of Executive’s choice before signing this
agreement releasing any rights or claims that Executive believes Executive may
have under the ADEA.  Once this Agreement is executed, Executive may rescind
this Agreement within fifteen (15) calendar days to reinstate any claims under
the ADEA.  To be effective, any rescission within the relevant time period must
be in writing and delivered to Regis, in care of the Company’s General Counsel,
3701 Wayzata Blvd., Suite 500, Minneapolis, MN 55416, by hand or by mail within
the fifteen (15) day period.  If delivered by mail, the rescission must be (1)
postmarked within the fifteen (15) day period; (2) properly addressed to Regis;
and (3) sent by certified mail, return receipt requested.




13.
Compliance with the Minnesota Human Rights Act and Notice of Right to Consider
and Rescind Agreement.  Regis hereby advises Executive to consult with an
attorney of his choice before signing this Agreement releasing any rights or
claims that Executive believes Executive may have under the Minnesota Human
Rights Act (MHRA).  Once this Agreement is executed, Executive may rescind this
Agreement within fifteen (15) calendar days to reinstate any claims under the
MHRA.  To be effective, any rescission within the relevant time period must be
in writing and delivered to the Company, in care of the Company’s General
Counsel, 3701 Wayzata Blvd., Suite 500, Minneapolis, MN 55416 by hand or by mail
within the fifteen (15) day period.  If delivered by mail, the rescission must
be (1) postmarked within the fifteen (15) day period; (2) properly addressed to
the Company; and (3) sent by certified mail, return receipt requested.




14.
Release Renewal.  As additional consideration for the Company’s obligations
under this Agreement, Executive agrees to execute releases coextensive with the
release provisions of this Agreement (1) on the Departure Date; and (2) within
thirty days of the end of the Consulting Term.  The Company will provide
Executive with release agreements in advance of the Departure Date and the end
of the Consulting Term.




15.
Binding Nature of Agreement.  This Agreement is binding on the parties and their
heirs, administrators, representatives, executors, successors, and assigns.




16.
No Assignment.  Executive warrants that Executive has not assigned, transferred
nor purported to assign or transfer any claim against Regis or the Released
Parties, and that Executive will not assign or transfer nor purport to assign or
transfer hereafter any claim against Regis or the Released Parties.




17.
Protected Activities.  Executive and the Company each acknowledge and agree that
nothing in this Agreement shall be applied to limit or interfere with
Executive’s right, without notice to or authorization of the Company, to
communicate and cooperate in good faith with a Government Agency for the purpose
of (i) reporting a possible violation of any U.S. federal, state, or local law
or regulation, (ii) participating in any investigation or proceeding that may be
conducted or managed by any Government Agency, including by providing documents
or other information, or (iii) filing a charge or complaint with a Government
Agency. For purposes of this Agreement, “Government Agency” means the Equal
Employment Opportunity Commission, the National Labor Relations Board, the
Occupational Safety and Health Administration, the U.S. Securities and Exchange
Commission, the Financial Industry Regulatory Authority, or any other
self-regulatory organization or any other federal, state or local governmental
agency or commission.  Executive understands that Executive will not be held
criminally or civilly liable under any federal or state trade secret law for the
disclosure of a trade secret that is made (a) in confidence to a federal, state,
or local government official, or to an attorney, solely for the purpose of
reporting or investigating a suspected violation of law, (b) in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal; or (c) in court proceedings if Executive files a lawsuit for
retaliation by an employer for reporting a suspected violation of law, or to
Executive’s attorney in such lawsuit, provided that Executive must file any
document containing the trade secret under seal, and Executive may not disclose
the trade secret, except pursuant to court order.  However, Executive is not
authorized to make any disclosures as to which the Company may assert protection
from disclosure under the attorney-client privilege or the attorney work product
doctrine, without prior written consent of the Company’s General Counsel or
another authorized officer designated by the Company.  The disclosures and
actions protected in this Section 17 are referred to herein as “Protected
Activities.”



7

--------------------------------------------------------------------------------

18.
Severability.  The provisions of this Agreement are severable.  If any provision
(excluding the General Release above) is held to be invalid or unenforceable, it
shall not affect the validity or enforceability of any other provision.




19.
Section 409A. The payments and benefits under this letter agreement are intended
to comply with or be exempt from Section 409A of the Internal Revenue Code of
1986, as amended, and the regulations and guidance promulgated thereunder
(collectively “Section 409A”), whether pursuant to the short-term deferral
exception or otherwise, and, accordingly, to the maximum extent permitted, this
letter agreement shall be interpreted to be exempt from Section 409A. All
reimbursements for costs and expenses under this Agreement shall be paid in no
event later than the end of the calendar year following the calendar year in
which such expense is incurred.  With regard to any provision herein that
provides for reimbursement of costs and expenses or in-kind benefits, except as
permitted by Section 409A, (i) the right to reimbursement or in-kind benefits
shall not be subject to liquidation or exchange for another benefit, and (ii)
the amount of expenses eligible for reimbursements or in-kind, benefits provided
during any taxable year shall not affect the expenses eligible for reimbursement
or in-kind benefits to be provided in any other taxable year.




20.
Entire Agreement.  Except to the extent that Executive has an arbitration
agreement with Regis, this Agreement, Sections 4(d), 8, 9 (as modified by
Section 7 of this Agreement), 10, and 11(l) of the Employment Agreement, and any
applicable equity award agreements, set out the entire agreement between
Executive and Regis and supersede any and all prior oral or written agreements
or understandings between Executive and Regis concerning Executive’s termination
of employment.  Executive and the Company acknowledge and agree that any terms
of the Employment Agreement that survive the Departure Date remain in full force
and effect in accordance with the Employment Agreement.  Any arbitration
agreement that Executive has with Regis will continue in full force and effect. 
Furthermore, the Company retains any rights it might have under (A) Section
10(b) of the Employment Agreement; (B) any clawback policy in effect on the
Employment Commencement Date; or (C) any law applicable to the Executive; to
cease making and/or recover any benefits outlined in Section 4 above and/or
recover shares of the Company’s stock delivered or deliverable in connection
with the Initial Equity Award or amounts corresponding to the Initial Equity
Award.



8

--------------------------------------------------------------------------------

21.
Executive Representations.  Executive represents that he:





a.
has the right and the Company has encouraged Executive to review all aspects of
this Agreement with an attorney of Executive’s choice;





b.
has had the opportunity to consult with an attorney of Executive’s choice and
has either done so or freely chosen not to do so;





c.
has carefully read and fully understand all the provisions of this Agreement;
and





d.
is freely, knowingly, and voluntarily entering into this Agreement.




22.
Effective Date of Agreement.  This Agreement will become effective on the
sixteenth day after Executive signs it, provided that Executive has not
rescinded the Agreement.




23.
Valid Agreement.  As stated above, Executive agrees that this Agreement and its
releases fully comply with the ADEA.  Executive also agrees that this Agreement
and its releases fully comply with the Minnesota Human Rights Act, and all other
laws, statutes, ordinances, regulations, and/or principles of common law
governing releases.




24.
No Admission of Liability.  Regis denies any and all liability to Executive. 
Executive understands and agrees that this Agreement is not an admission of
wrongdoing or liability, including, but not limited to, any violation of any
federal, state, and/or local law, statute, ordinance, contract, and/or principle
of common law by Regis and/or any individuals and/or entities associated with
Regis.




25.
Attorneys’ Fees.  Executive agrees that Executive is responsible for his own
attorneys’ fees and costs, if any, incurred in any respect, including but not
limited to in connection: with Executive’s employment with Regis; with the
termination of Executive’s employment with Regis; and with negotiating and
executing this Agreement.




26.
Governing Law.  This Agreement shall be construed and enforced in accordance
with the laws of the State of Minnesota and the laws of the United States, where
applicable.



[Signature Page Follows]


9

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.





EXECUTIVE  
 
 
 
 
 
 
 
 
 
 
 
 
 
/s/ Hugh Sawyer  
 9/4/2020
 
 
Hugh Sawyer   Date  
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
REGIS CORPORATION  
 
 
 
 
 
 
 
 
 
 
 
 
 
/s/ Virginia Gambale  
 9/4/2020
 
 
By: Virginia Gambale   Date  
Title: Lead Director  
 
 



10

--------------------------------------------------------------------------------

Exhibit A


September __, 2020


Regis Corporation
3701 Wayzata Blvd., Suite 500
Minneapolis, MN 55416


To Board of Directors of Regis Corporation:


I am writing to and do hereby resign from my positions as Chairman, President
and CEO of Regis Corporation (the “Company”) and its Board of Directors pursuant
to the terms of my April 2017 Employment Agreement and effective as of the close
of business on the day before the start date of the Company’s new CEO
(“Departure Date”). I also resign from any and all other positions that I hold
as an officer, manager, director, agent or in any other capacity of the Company
and each of its affiliates, or as a trustee or fiduciary of any employee benefit
plans covering employees or other service providers of the Company or any of its
affiliates, effective as of the Departure Date.


It has been a privilege to serve our constituents since 2017 and the millions of
customers who utilize our services. I am proud of the progress made by our team
during my tenure, including: i) accelerating our conversion to a franchise
platform, ii) transforming our company with technology, iii) aligning support
for the value salon sector and focusing on our core brands, iv) eliminating
non-essential costs while reinvesting for a better future, v) upgrading our
marketing and digital education efforts and vi) and successfully amending our
revolving credit facility to provide the long-term flexibility needed to
navigate the uncertainties caused by the pandemic.


I am grateful to my colleagues, franchise partners and stylists for the advice
and support I have received during my time at Regis. Although we face a
challenging external environment, we have extraordinarily talented partners and
employees who are committed to finding the creative solutions that will fortify
our long-term success. I look forward to working with our new CEO and the Board
to facilitate a successful transition to a longer-term growth phase. I
acknowledge and agree that my resignation from the Board of Directors of the
Company is not because of a disagreement with the Company on any matter relating
to the Company’s operations, policies or practices for purposes of the Company’s
Form 8-K to be filed with the Securities and Exchange Commission.


Finally, after 44 years of work I am looking forward to retiring from active
management and spending precious days with my family.


To my colleagues, thank you and best wishes for health and happiness in the
years ahead.



   
With kind regards,
                     
Hugh Sawyer



11

--------------------------------------------------------------------------------

Exhibit B


Executive Advisor Consultative Advice and Support


In accordance with Paragraph 4 hereof, during the Consulting Term, Executive
shall work collaboratively with the new CEO and will be reasonably available in
a manner consistent with his position and as reasonably requested from time to
time by the CEO, and shall report to the Board of Directors.  Such consultative
advice and support shall solely relate to the transition of his role to the new
CEO, and in continuing to serve as a representative and spokesperson for the
Company, including such items as listed below, and to the extent such additional
advice is reasonably requested by the CEO or the Board of Directors.




•
Provide reasonable access from time to time to the CEO and Board of Directors
during the Consulting Term





•
Work with the CEO to facilitate a smooth transition of duties.





•
Work with the CEO to provide information, data or insight to facilitate the
transition





•
Communicate with key constituents, including, franchisees, clients, landlords,
current and potential franchisees in connection with CEO transition.





•
Provide an introduction to Walmart senior management





•
Communicate with management and employees in connection with CEO transition.





•
Assist in the transition of other key relationships to CEO, including
shareholders, lenders, current and potential franchisees, employees, landlords,
and outside financial, legal, accounting, and consulting relationships.





•
Advise CEO, as requested, related to implementation of key strategic
initiatives, including any ongoing or future changes to the Company’s business
in response to the COVID-19 epidemic.





•
Advise CEO in connection with lease negotiations.





•
Advise CEO in connection with refranchising process





•
Advise CEO in connection with ongoing G&A reductions





•
Provide reasonable assistance and consultation in connection with the transition
and messaging to analysts, investors and other constituents.



12

--------------------------------------------------------------------------------